Judgment, Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered April 17, 2007, convicting defendant, after a jury trial, of murder in the second degree, manslaughter in the second degree and criminal possession of a weapon in the second degree, and sentencing him, respectively, to consecutive terms of 25 years to life and 5 to 15 years, concurrent with a term of 15 years on the weapon conviction, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]; see also People v Rayam, 94 NY2d 557 [2000]). The evidence supports the conclusion that defendant acted intentionally as to one victim but recklessly as to the other.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Andrias, Saxe, Friedman and Acosta, JJ.